Citation Nr: 1745035	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a bilateral pes planus, to include as secondary to service-connected bilateral plantar fasciitis.

2. Entitlement to service connection for a bilateral knee disability. 

3. Entitlement to service connection for a low back disability (degenerative disc disease, lumbar spine), to include as secondary to service-connected bilateral foot disabilities. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2017, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.

At the June 2017 hearing, the Veteran, through his representative, stated that he disagreed with a February 2017 rating decision which granted service connection and assigned a noncompensable rating assigned for bilateral plantar fasciitis; the Veteran claimed he is entitlement to a compensable initial rating.  However, this statement cannot yet be recognized as a notice of disagreement (NOD) sufficient to bring it within the Board's jurisdictional authority to address pursuant to 38 C.F.R. § 19.9 (c), because a standardized NOD form has not been filed.  See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698 ; VA Form 21-0958, Notice of Disagreement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1. Giving him the benefit of the doubt, the Veteran has bilateral pes planus that is etiologically related to his service-connected bilateral fasciitis.

2. The preponderance of the evidence weighs against a finding that the Veteran has a bilateral knee disability at this time.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection bilateral pes planus, are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).

2. Criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

With regard to the claim for service connection for bilateral pes planus, as the Board grant of service connection for this claim constitutes a complete grant of the benefits sought on appeal, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the claim for service connection for a bilateral knee disability, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of the service treatment records (STRs) and private treatment records.
 
A VA medical examination and opinion was obtained in this case to address the etiology of the Veteran's claimed bilateral knee disability.  The Board finds that the VA examiners considered the evidence of record and the reported history of the Veteran and conducted a thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of the matter.  Hence, the Board finds that the VA examination and medical opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Feet

The Veteran contends that he has bilateral pes planus that is related to his service.

The Veteran contends that his flat feet were aggravated by service.  He had inserts that he wore in his shoes every day and due to the pain.  He contends that his problems were aggravated due to infantry officer's basic and parachute school.  See, September 1975 statement.

A February 1972 note indicates a diagnosis of chronic pes planus.  An August 1972 physical profile indicates that the Veteran was awaiting a podiatry appointment and was recommended against prolonged standing or marching.  Another August 1972 report indicates a diagnosis of mild plantar fasciitis.  Additional STRs indicate complaints of and diagnoses of flat feet.

On October 1974 VA examination the Veteran stated that he strained his feet in airborne training at Fort Benning and had difficulty with his feet since that time.  Mild pes planus was diagnosed.

On February 2012 VA examination, mild pes planus and plantar fasciitis was diagnosed.  The examiner opined that the claimed disabilities, which clearly and unmistakably existed prior to service, were clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale was that X-rays done on examination were negative for pes planus and that if service aggravated his pre-existing mild pes planus his films would have demonstrated a worsening.

In a February 2017 VA medical opinion, the February 2012 VA examiner opined that while pes planus and plantar fasciitis are two separate conditions, one of the several predisposing factors to develop plantar fasciitis is pes planus.  She explained that the notes indicated that the Veteran's pes planus existed prior to service.

In this regard, the Board notes that a February 2017 rating decision granted service connection for bilateral plantar fasciitis, rated as noncompensable, effective from December 23, 2011.

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for bilateral pes planus secondary to bilateral pes planus, are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Further discussion of the evidence is simply not warranted.  Since service connection for sleep apnea is being granted on a secondary basis, there is no need to consider the theory of direct service connection or aggravation of a pre-existing condition.  The nature and extent of this disability caused by service is not currently before the Board.

Knees

The Veteran contends that he has a bilateral knee disability that is related to his service.

The STRs and post-service treatment records are void of any diagnosed bilateral knee disability.

On February 2012 VA knees examination, the Veteran presented with a history of bilateral knee pain since jump school.  X-ray examination of the left knee indicated a small spur along the superior-anterior aspect of the patella.  The medial, lateral, and patellofemoral compartments were otherwise unremarkable.  There was no significant joint space narrowing or evidence of joint effusion.  There was a small calcification along the fibular head with minimal spurring along the intercondylar tibial eminence.  X-ray examination of the right knee indicated no acute fracture or dislocation of the right knee.  The patella tracked laterally slightly and there was a trace of knee effusion.  However, the examiner indicated that the Veteran had no past or current history of any bilateral knee disability.  No bilateral knee disability was diagnosed.  The examiner explained that the Veteran had only very mild spurring changes of the left knee and his right knee films were normal.  The examination was normal and no current knee condition was identified.

In an August 2017 opinion, private chiropractor J.D., D.O., indicated that he had treated the Veteran for 11 years for back problems and that his medical history confirms/shows that he has suffered a variety of different back and knee issues that more than likely could have their original back to his military service.  However, the chiropractor did not indicate a diagnosis of any bilateral knee disability and it is unclear what " knee issues" the Veteran suffered from.  Consequently, as it is unclear whether the Veteran's chiropractor diagnosed him with any bilateral knee disability that could be related to his service, this opinion warrants little probative weight.

Thus, the weight of the evidence reflects that the Veteran has not had a bilateral knee disability either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran complains that he has bilateral knee pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment. 

The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has any diagnosed bilateral knee disability.
 
The Board has taken the contentions that he has a bilateral knee disability seriously.  In this regard, the Board finds that the VA medical examination provides highly probative evidence against the claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing physical examinations, the examiner concluded that the Veteran does not have a bilateral knee disability.  Therefore, the VA medical examination provide probative evidence against the Veteran's claim of high probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that the Veteran has a bilateral knee disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of a currently diagnosed bilateral knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).




ORDER

Service connection for bilateral pes planus, secondary to service-connected bilateral plantar fasciitis, is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for a bilateral knee disability, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a low back disability so that he is afforded every possible consideration.

The Veteran contends that, the Veteran contends that he has a low back disability that is related to his service or to his service-connected bilateral foot disabilities.  Specifically, he states that he has had low back problems since complete airborne training and that his lower back problems did not manifest until after service.  He also contends that his "feet issues" contributed to his lower back problems.  See, July 2012 statement.

On February 2012 VA back conditions Disability Benefits Questionnaire examination, degenerative disc disease of the lumbar spine was diagnosed.  The examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale, in part, was that there is no evidence of continuity of care for back problems.

An August 2017 from the private chiropractor J.D., D.O. states that his back symptoms more than likely could have their origin back to his service, but that there is no way to medically or emphatically say that his military training was the cause, but it is more likely than not that it did in fact contribute to the pain issues he is now experiencing as an older adult.
Accordingly, as it unclear whether the Veteran has a low back disability that is related to his service or to his service-connected bilateral foot disabilities, an additional examination and opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any records of private treatment records from Healing Arts Family Medicine and J.D., D.O.

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case quickly.

2. After the foregoing has been completed, schedule an appropriate VA examination to determine the nature and etiology of any low back disability.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a) Is it at least as likely as not (a 50 percent probability or greater) that any current low back disability, had its onset in or is etiologically-related to the Veteran's active duty service?

b) Is it at least as likely as not (50 percent probability or more) that any currently-diagnosed low back disability is (a) proximately due to or the result of the Veteran's service-connected bilateral foot disabilities, or is (b) aggravated or permanently worsened by his service-connected bilateral foot disabilities.  If it is determined that the back disability is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The report of examination should include the complete rationale for all opinions expressed.  The examiner should address, as appropriate, the evidence which includes the August 2017 medical opinion from private chiropractor J.D., D.O.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


